Citation Nr: 1821655	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a muscle disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from December 10, 1984 to February 17, 1999.  He also had dishonorable active duty service from February 18, 1999 to October 26, 2006.

An administrative decision dated in February 2008 found that the latter period of service was dishonorable for VA purposes.  In June 2015, the Regional Office (RO) issued a statement of the case addressing the issue of whether the character of the Veteran's service was a bar to VA benefits, and the Veteran did not submit a timely substantive appeal (VA Form 9) regarding that matter.  Thus, the second period of service is deemed dishonorable and is a bar to VA benefits.  However, the Board will still consider the claims for service connection with regard to his honorable period of active service.  38 U.S.C. § 101(18) (2012); 38 C.F.R. § 3.12(a) (2017).

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) RO in Wichita, Kansas.

These matters were previously before the Board in November 2012 and April 2016 and were remanded to the agency of original jurisdiction (AOJ) for additional development.  They have now been returned to the Board for further appellate disposition.


FINDINGS OF FACT

1.  The Veteran has been found to have degenerative changes in his thoracolumbar spine; the probative evidence of record does not show that the condition had its onset during his honorable period of active duty service, manifested to a compensable degree within one year of separation from such service, or is otherwise etiologically related to such service.

2.  The Veteran has been found to have osteoarthritis and osteoarthrosis of his knees; the probative evidence of record does not show that the conditions had their onset during his honorable period of active duty service, manifested to a compensable degree within one year of separation from such service, or are otherwise etiologically related to such service.

3.  The probative evidence of record does not show that a current muscle condition had its onset during the Veteran's honorable period of active duty service or is otherwise etiologically related to such service. 

4.  The probative evidence of record does not show that the Veteran has a current diagnosis of hypertension.

5.  The probative evidence of record does not show that the Veteran has a current acquired psychiatric disorder, including PTSD, that had its onset during his honorable period of active duty service, manifested within one year of separation from such service, or is otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lower back condition have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for entitlement to service connection for a bilateral knee condition have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

3.  The criteria for entitlement to service connection for a muscle condition have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2017).

5.  The criteria to for entitlement to service connection for an acquired psychiatric disorder, including PTSD have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In response to the April 2016 remand, the Veteran was scheduled for VA examinations in October 2016, and April 2017 to determine the etiology of his claimed hypertension, psychiatric disorder, low back, bilateral knee, and muscle disabilities; but failed to report.  The record reflects that the Veteran was properly notified.  Neither he nor his service representative have presented good cause for his failure to report for the VA examination or requested another examination.  

When a veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide a good cause for this failure to report, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b) (2017).  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (a) (2017).

The Veteran failed to report for his October 2016 and April 2017 scheduled VA examinations without good cause.  Therefore, his claim will be decided on the evidence currently of record.  38 C.F.R. § 3.655 (b) (2017).  The Board notes that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA).  In light of the preceding, the Board concludes that there is no duty to attempt to provide another examination or medical opinion to the Veteran.  

Regarding verification of the stressor for the Veteran's PTSD claim, the Veteran was requested in May 2016 and February 2017 to provide information to help VA corroborate his claim.  The Veteran did not reply within the allotted time frame.  A September 2016 Memorandum of Formal Finding determined that the information required to corroborate the occurrence of the Veteran's stressful events was "insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of the National Archives and Records Administration (NARA) records."  Further, it acknowledged that all procedures to obtain this information from the Veteran had been properly followed, and evidence of written efforts was located in the Veteran's file.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 135 9, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Regarding the April 2016 remand directives, the Board finds that there has been substantial compliance.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Service Connection

As an initial matter, the Board notes that the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War, from September 1990 to October 1991.  However, his current claims are not premised on undiagnosed or medically unexplained chronic multisymptom illnesses.  As such, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 are inapposite.  Moreover, in light of his failure to report for examinations following the April 2016 remand, there is no definitive medical evidence upon which such a claim could be based.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Low Back Disability

The Veteran contends that he has a low back condition that was incurred in service.  

Service treatment records (STRs) dated in October 1990 reflect that during the Veteran's honorable period of active duty service, he complained of a sharp, dull ache on the right side of his back that lasted one week.  The Veteran also reported a history of "back injury" at age 16-18 with chiropractic treatment at that time.  The physician noted that the Veteran's gait was normal with increased pain upon a range of motion.  

There were no other subsequent complaints, treatment, or diagnosis of a low back condition during this honorable active duty period.  The STRs contain February and March 2004 entries indicating mild degenerative changes in the Veteran's lower thoracic spine during the period of dishonorable active duty service.  

The record also contains a VA examination, dated in December 2004, for evaluation of residuals of a lower back injury.  The examiner noted that the Veteran's gait was normal as was his range of motion.  He concluded that there was no identifiable pathology on physical examination to render a diagnosis.  However, imaging studies showed mild localized degenerative disc space narrowing, L4-5.

In response to the April 2016 remand, the Veteran was scheduled for a VA examination to determine the etiology of his low back condition but failed to report without good cause.  38 C.F.R. § 3.655 (b) (2017).  As a result, the Board must consider only the evidence of record.  Id.  

Based upon the available evidence of record, it is not shown that the Veteran has a lower back condition that was incurred or aggravated during his period of honorable active duty service.  The STRs show one complaint of low back pain in October 1990.  The subsequent back pain complaints were incurred during the Veteran's period of dishonorable active duty service.  Since the Veteran's treatment and diagnosis of his low back condition occurred in 2004, more than five years after his period of honorable active service ended, presumptive service connection is not warranted.

The Veteran asserts that his low back condition was incurred in service and has continued and worsened after service.  The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Whether the Veteran's lower back condition is related to his period of honorable active duty service falls outside the realm of common knowledge of a layperson.  Determining the etiology of the Veteran's lower back condition requires medical inquiry into the biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran, who in this case, has not been shown by the evidence of record to have the training, experience, or skills needed to provide a competent etiology opinion.  Although he is competent to report the persistence of his observable symptoms, he is not competent to provide a link to his period of honorable service or any incident therein.  As a result, his lay opinion is of low probative weight.  

The preponderance of the evidence is against the claim, and service connection for a low back condition must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Knee Disability

The Veteran contends that he has a bilateral knee condition that was incurred in service.  The Veteran has current diagnoses of osteoarthritis and osteoarthrosis.  

STRs during the Veteran's honorable period of active duty service are devoid of complaint, treatment, or diagnosis related to a bilateral knee condition.

STRs show complaints of right and left knee conditions during the Veteran's period of dishonorable active duty service.  The records also show that in November 1999, during such period, the Veteran underwent left knee surgery.  The records subsequently show a June 2004 surgery for a meniscal tear and numerous complaints of right knee pain.

The record also contains a VA examination, dated in December 2004, for evaluation of residuals, bilateral knee injuries.  The examiner noted that the Veteran reported that he injured his right knee doing a rucksack march in March 2000.  He also reported that an MRI during that time showed a torn medial and lateral meniscus, for which he had arthroscopic surgery, returning to full duty, one month after surgery.  

In response to the April 2016 remand, the Veteran was scheduled for a VA examination to determine the etiology of his bilateral knee condition but failed to report without good cause.  38 C.F.R. § 3.655 (b) (2017).  As a result, the Board must consider only the evidence of record.  Id.  

Based upon the available evidence of record, it is not shown that the Veteran has a bilateral knee condition that was incurred during his period of honorable active duty service.  The STRs show that during the period of dishonorable service, the Veteran had left knee surgery.  Additionally, he reported to the December 2004 medical examiner that he injured his right knee doing a rucksack march in March 2000.

The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Whether the Veteran's bilateral knee condition is related to his period of honorable active duty service falls outside the realm of common knowledge of a layperson.  Determining the etiology of the Veteran's bilateral knee condition requires medical inquiry into the biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran, who in this case, has not been shown by the evidence of record to have the training, experience, or skills needed to provide a competent etiology opinion.  Although he is competent to report the persistence of his observable symptoms, he is not competent to provide a link to his period of honorable service or any incident therein.  As a result, his lay opinion is of low probative weight.  

The preponderance of the evidence is against the claim, and service connection for a bilateral knee condition must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Muscle Condition

The Veteran contends that he has a current muscle condition that was incurred in service.  STRs during the Veteran's honorable period of active duty service reflect an October 1996 complaint of muscle strain.  

The probative evidence of record contains were no subsequent complaints, treatment, or diagnosis of a muscle condition during this honorable active duty period.  However, notes from the Veteran's post-honorable period of active service shows musculoskeletal complaints.  

In response to the April 2016 remand, the Veteran was scheduled for a VA examination for his muscle conditions but failed to report without good cause.  38 C.F.R. § 3.655 (b) (2017).  As a result, the Board must consider only the evidence of record.  Id.  

Based upon the available evidence of record, it is not shown that the Veteran has a muscle condition that was incurred during his period of honorable active duty service.  The STRs show one complaint of a muscle strain in October 1996.  The subsequent muscle complaints were incurred during the Veteran's post-honorable period active duty service, and as such, the Veteran is barred from receiving VA compensation benefits a disability that was incurred during that period.  

The Veteran asserts that he has a muscle condition that was incurred in service.  The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Whether the Veteran's muscle condition is related to his period of honorable active duty service falls outside the realm of common knowledge of a layperson.  Determining the etiology of the Veteran's muscle condition requires medical inquiry into the biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran, who in this case, has not been shown by the evidence of record to have the training, experience, or skills needed to provide a competent etiology opinion.  Although he is competent to report the persistence of his observable symptoms, he is not competent to provide a link to his period of honorable service or any incident therein.  As a result, his lay opinion is of low probative weight.  

The preponderance of the evidence is against the claim, and service connection for a muscle condition must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Hypertension

The Veteran contends that he has hypertension that was incurred in service.  

STRs reflect that during the Veteran's honorable period of active duty service, there were several elevated blood pressure readings.  For example, his service dental treatment notes show the following blood pressure readings: 148/63 (May 1997) and 147/79 (February 1998).

The Veteran's post-honorable period of active service also reflects elevated blood pressure readings.  A December 2004 VA examination showed systolic and diastolic readings of 139/95, 145/104, and 142/100.  The examiner noted that he "could not render a diagnosis of hypertension [because] there was inadequate information."  It was noted that the Veteran did not return for the additional two days of blood pressure readings, which would have determined if he had hypertension.  

In response to the April 2016 remand, the Veteran was scheduled for a VA examination for his claimed hypertension but failed to report without good cause.  38 C.F.R. § 3.655 (b) (2017).  As a result, the Board must consider only the evidence of record.  Id.  

Based upon the available evidence of record, it is not shown that the Veteran has hypertension that was incurred during his period of honorable active duty service, or within one year of his honorable active duty service.  As noted, the STRs show high blood pressure readings in May 1997 and February 1998.  Subsequent high blood pressure readings occurred during the Veteran's post-honorable period active duty service; however, the Veteran is barred from receiving VA compensation benefits for disability that was incurred or aggravated during that period.  

The Veteran asserts that he has hypertension and it was incurred in service and has continued.  The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Whether the Veteran's claimed hypertension is related to his period of honorable active duty service falls outside the realm of common knowledge of a layperson.  Determining the etiology of the Veteran's hypertension requires medical inquiry into the biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran, who in this case, has not been shown by the evidence of record to have the training, experience, or skills needed to provide a competent etiology opinion.  Although he is competent to report the persistence of his observable symptoms, he is not competent to provide a link to his period of honorable service or any incident therein.  As a result, his lay opinion is of low probative weight.  

As the evidence does not show that the Veteran has a current diagnosis of hypertension that was incurred in his period of honorable active service duty, or within one year thereof, the Veteran's claim must be denied.  A current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. at 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Even if the Veteran has hypertension, there is no probative medical evidence of record to link it to his period of honorable active service duty, and as noted above, the Veteran's lay opinion is of low probative weight.  

The preponderance of the evidence is against the claim, and service connection for a hypertension must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Psychiatric Disorder, Including PTSD

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2017); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) criteria relating to the adequacy of the symptomatology and sufficiency of the stressor.  Cohen, 10 Vet. App. at 153.  

Effective July 13, 2010, 38 C.F.R § 3.304 (f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  75 Fed. Reg. 39843 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f) (3).  

The Veteran contends that he has an acquired psychiatric disorder, including PTSD that was incurred in service.  STRs do not show complaint, treatment, or a diagnosis of a mental condition.  

Post-service treatment records, dated in August 2004, indicate that the Veteran was screened for depression.  The Veteran denied suicidal thoughts and described increased stress in preparing for retirement and problems with childcare and support.  Subsequent notes dated in March and May 2007 indicate that the Veteran was being treated for depression.  A June 2007 entry notes that the Veteran reported having had depression, "off and on" since 1991.  He also reported that he was currently not depressed.  

In response to the April 2016 remand, the Veteran was requested in May 2016 and February 2017 to provide specific details of the stressful incident(s) in service that resulted in PTSD.  The February 2017 letter specifically included the request to provide the in-service stressors that resulted in PTSD caused by a fear associated with the hostile military or terrorist activity, under 38 C.F.R § 3.304 (f).  Since the Veteran did not respond to either letter, a September 2016 Memorandum of Formal Finding determined that the information required to corroborate the occurrence of the Veteran's stressful events was 'insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of the National Archives and Records Administration (NARA) records."  

The Veteran was scheduled for a VA examination in October 2016 and April 2017, for his claimed acquired psychiatric disorder, including PTSD.  He failed to report without good cause.  38 C.F.R. § 3.655 (b) (2017).  As a result, the Board must consider only the evidence of record.  Id.  

Based upon the available evidence of record, it is not shown that the Veteran has an acquired psychiatric disorder, including PTSD that was incurred during his period of honorable active duty service.  

The Veteran asserts that he has an acquired psychiatric disorder, including PTSD that was incurred in service.  The Veteran is competent to report his stressors and symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Whether the Veteran's claimed acquired psychiatric disorder, including PTSD is related to his period of honorable active duty service falls outside the realm of common knowledge of a layperson.  Determining the etiology of the Veteran's psychiatric disorder, including PTSD, requires administration and interpretation of diagnostic tests and conducting a clinical interview to elicit relevant information.  Such internal physical processes are not readily observable and are not within the competence of the Veteran, who in this case, has not been shown by the evidence of record to have the training, experience, or skills needed to provide a competent etiology opinion.  Although he is competent to report the persistence of his observable symptoms, and stressors experienced in service, he is not competent to provide a link to his period of honorable service or any incident therein.  As a result, his lay opinion is of low probative weight.  

The preponderance of the evidence is against the claim, and service connection for a low back condition must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for a muscle disability is denied.  

Service connection for hypertension is denied.  

Service connection for an acquired psychiatric disorder, including PTSD, is denied.  



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


